                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


UNITED STATES OF AMERICA,                        )
                                                 )
              Plaintiff,                         )
                                                 )
              vs.                                )      Case No. 14 CR 241
                                                 )
JASON WEBER,                                     )
                                                 )
              Defendant.                         )


                           MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

       Jason Weber pled guilty to a charge of theft of government funds. At the time of

the offense, Weber was serving as a postal inspector. The Court sentenced him to a

two-year term of probation and ordered him to pay $65,634 in restitution. He has filed a

petition for writ of coram nobis, alleging that "new evidence" suggests that his

indictment may have been based on "malfeasance and mishandling of evidence" on the

part of the government. Pl.'s Corrected Mot. at 2. For the reasons stated below, the

Court denies Weber's petition.

                                      Background

       Weber's conviction involved a scheme to defraud the United States Postal

Service. Weber purchased insurance for packages he shipped via USPS under various

names. He claimed that these packages contained valuable items. In fact, they did not.

Using his position as a postal inspector, Weber prevented the packages he had insured

from being delivered by removing them from the mail stream. He submitted to USPS
insurance claims supported by fabricated receipts for the supposedly valuable items in

the packages, which triggered payments by USPS. Between 2010 and 2013—the

period over which the scheme occurred—Weber received nineteen insurance payments

from USPS which netted him over $65,000. Though the checks were made payable to

a number of names, they were all deposited into Weber's bank accounts.

       Weber pled guilty to theft of government funds under 18 U.S.C. § 641. In his

plea agreement, Weber stipulated that he knowingly converted government funds in

violation of the statute by depositing nineteen checks in bank accounts he controlled.

However, since his sentencing hearing, Weber has maintained that it was his ex-wife,

and not he, who committed the charged crime and that she did so without his

knowledge. See United States v. Weber, No. 14 CR 241, 2019 WL 1317751, at *1

(N.D. Ill. Mar. 22, 2019) (Kennelly, J.) (recounting Weber's allegations at sentencing

against his ex-wife). His theory was that his ex-wife, Zina Weber, caused him to take

the fall for her wrongdoing. But Weber had no proof of his innocence and offered little

proof to implicate his ex-wife. 1

       In 2018, Weber moved to vacate his conviction under Federal Rule of Criminal

Procedure 33 or 28 U.S.C. § 2255. Armed with what he called newly discovered

evidence, Weber alleged that the government committed a Brady violation by

withholding exculpatory evidence that pointed to an alternative perpetrator, his ex-wife.

See Brady v. Maryland, 373 U.S. 83 (1963). The Court denied that motion after



1 Before Weber's sentencing, the U.S. Attorney's Office and the USPS Office of
Inspector General received an anonymous e-mail that alleged that Weber's ex-wife had
engaged in misconduct with a potential government witness. The claim was
investigated, and officials concluded that the allegation was unfounded. See Weber,
2019 WL 1317751, at *1.
                                            2
concluding that he could not obtain relief under either Rule 33 or section 2255. See

Weber, 2019 WL 1317751, at *2–3.

       In 2020, Weber submitted a "renewed" motion to vacate his conviction under

section 2255. Although Weber, in part, recycled the arguments from his 2018 motion,

he also submitted additional evidence. In his view, this newer evidence not only further

demonstrates his wife's culpability, but also demonstrates that two others—his former

neighbor, Lawrence Ballack, and a prosecutor in his case, William Novak—were all

"perpetrating the scheme for which he was convicted." Pl.'s Renewed Mot. to Vacate at

2–3. Weber has since clarified that his 2020 motion should be construed as a petition

for writ of coram nobis.

                                        Discussion

       A petition for writ of coram nobis is "a rare form of collateral attack on a criminal

judgment." United States v. Delhorno, 915 F.3d 449, 450 (7th Cir. 2019). Though it is

like a petition for writ of habeas corpus and affords the same relief, coram nobis is

available only to defendants who are out of custody and therefore may no longer

petition for habeas corpus. Id. at 452. Coram nobis is available to correct factual and

legal errors in criminal cases where the defendant: (1) alleges an error "of the most

fundamental character" enough to "render the criminal conviction invalid"; (2) provides

"sound reasons" for his "failure to seek earlier relief"; and (3) demonstrates that he

"continues to suffer from his conviction even though he is out of custody." Id. at 450–

451 (internal quotation marks omitted).

       The Court begins (and ends) its analysis by considering whether Weber has

presented a fundamental error. The Seventh Circuit has clarified that a "fundamental



                                              3
error that invalidates a criminal proceeding is one that undermines our confidence that

the defendant is actually guilty." United States v. Wilkozek, 822 F.3d 364, 368 (7th Cir.

2016); see also United States v. Keane, 852 F.2d 199, 205–06 (7th Cir. 1988) (denying

defendant's petition for writ of coram nobis in part due to his failure to demonstrate that

a "fundamental defect that produce[d] a complete miscarriage of justice" occurred in his

case). "Only errors of this magnitude justify the cost of putting aside the interest in

finality." Wilkozek, 822 F.3d at 368.

       Weber asserts two fundamental errors. First, he claims that he has evidence of

his actual innocence. Second, he asserts that the government failed to disclose

exculpatory evidence in contravention of Brady. See United States v. Walker, 746 F.3d

300, 306 (7th Cir. 2014) (stating that the government violates Brady when it "[fails] to

disclose favorable evidence upon a defendant's request violates due process where the

evidence is material either to guilt or to punishment, irrespective of the good faith or bad

faith of the prosecution." (internal quotation marks omitted)).

       Weber bases his claims of fundamental error on the new evidence he has

submitted with his brief. He contends that this evidence demonstrates not only that the

insurance-fraud scheme continued after his conviction but also that his ex-wife, Novak,

and Ballack were all involved in the same kind of scheme for which he pled guilty.

Weber attached the following evidence to his motion. First, he submitted an eBay

receipt—dated December 20, 2017—for an Apple Watch sold by "Billy Novak" for

$290.00. See Corrected Ex. A (dkt. no. 96). Second, Weber offered a receipt for USPS

insurance purchased for a package sent on December 22, 2017. See Ex. A (dkt. no.

86). Third, Weber presented a photocopy of the front-side of a USPS drafted check



                                             4
dated January 23, 2018 and made payable to "W.P. Novak," in the amount of $297.20.

Corrected Ex. B (dkt. no. 96). Fourth is the front side of another check, also dated

January 23, 2018, from Zina Weber and made payable to the American Airlines Credit

Union. See Ex. C (dkt. no. 86). 2 The final attachment is a photocopy of a Visa debit

card with the name "Lawrence Ballack" on it. See Ex. D (dkt. no. 86).

         In explaining how this evidence demonstrates his innocence, Weber presents a

series of allegations. He claims that his ex-wife, Novak, and Ballack worked together to

defraud USPS. He asserts that the eBay receipt is the "same doctored receipt" he has

previously accused his ex-wife of using. Weber further alleges that though no eBay

purchase was ever made, someone purchased insurance for a package using that

receipt (he does not say who) and that Novak received a $297.20 payout from that

claim.

         Weber then says that on the very day Novak received the check, Weber's ex-wife

made a loan payment in the same amount, $297.20—suggesting, without saying, that

these two events must be related. He further asserts that the credit card used to

purchase the USPS insurance belonged to Ballack and that Ballack must have used

Weber's IP address to perpetrate the crime for which Weber pled guilty to. Weber

recognizes that all this alleged conduct would have occurred in 2017 and therefore

would have taken place after the offense conduct that led to his indictment. But he

asks, if "Novak was committing this offense with Zina Weber and Lawrence Ballack in

December of 2017, who could even begin to say that his handling of the prosecution

was in good faith?"



2   Both checks have the same routing and account numbers.
                                            5
         If true, Weber's allegations would be stunning. But both his allegations and his

evidence are riddled with deficiencies. For example, Weber has offered nothing to

show that the checks, receipts, or copy of the credit card are what he claims they are.

None of the evidence he has presented is authenticated. And Weber does not even

make an effort to explain, let alone demonstrate, how he came to be in possession of

these items, when they came into his possession, and who (if anyone) provided them to

him. 3

         Even if his evidence were not deficient in these ways, Weber has offered no

cohesive explanation for how the evidence establishes his allegations. He theorizes

that his ex-wife, Novak, and Ballack worked together to continue the insurance-fraud

scheme, but there are more than a few gaps in the story he has proffered. For

example, Weber contends that Ballack—a man with no apparent connection to the case

before the present motion—accessed Weber's IP address. Yet, Weber does not explain

when or how Ballack supposedly did this. Nor does he explain how he knows no eBay

purchase was ever made, how he knows that the prosecutor, Novak, actually received

the insurance claim check, or why he believes the claim check and his ex-wife's loan

payment are related. Weber never even identifies who he contends purchased the

insurance for the lost package.

         In short, Weber has not shown that he has genuine evidence to support his

allegations. Nor has he provided the Court with a credible explanation of how his

evidence, even if authenticated, supports his allegations. As a result, Weber has not




3Though the Court does not reach the sound-reasons-for-delay requirement for coram
nobis, it is worth noting that this fact would imperil Weber's ability to satisfy it.
                                              6
established that there was a fundamental error that would undermine confidence in his

conviction—which, again, came on a voluntary plea of guilty. See Wilkozek, 822 F.3d at

368. On the record before the Court, he has not shown a miscarriage of justice that

would warrant disturbing the legitimate interest in the finality of his conviction. See

Keane, 852 F.2d 199, 205–06.

                                        Conclusion

       For the reasons stated, the Court denies Weber's petition for writ of coram nobis

[dkt. nos. 86 and 99].



                                                  ________________________________
                                                       MATTHEW F. KENNELLY
                                                       United States District Judge

Date: June 2, 2021




                                             7
